internal_revenue_service number release date index no cc tege qp2 - plr-111765-00 date entity e dear this responds to the letter of date and subsequent correspondence on behalf of entity e requesting a ruling concerning the proposed amended and revised deferred_compensation plan the plan including a supplement providing special provisions regarding temporary seasonal and part-time employees which e intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 as amended under sections and of the small_business job protection act of e is represented to be a state governmental entity described in sec_457 of the code under the plan an employee may elect to defer compensation that would have been received for services rendered to e in any taxable_year until death separation_from_service with e attainment of age 70½ or until the occurrence of an unforeseeable_emergency the plan also includes a provision generally permitting a participant to elect an in-service distribution of dollar_figure or less to be paid to a participant from his or her account in certain limited circumstances set forth thereunder and in sec_457 a the plan’s supplement concerning temporary seasonal and part-time employees provides an automatic cash-out distribution of dollar_figure or less to be paid to a participant from his or her account in certain limited circumstances set forth thereunder no loans may be made from assets held by the plan to any participant or beneficiary under the plan the participant’s election under the plan to defer compensation not yet received must be filed prior to the beginning of the month in which his or her salary reduction agreement becomes effective the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he attains normal_retirement_age under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provision are within the limitations of sec_457 including the sec_457 coordinated deferral provision plr-111765-00 with certain limitations a participant may elect the manner in which his deferred amounts will be distributed the election generally must be made prior to the date any such payment must commence to the participant if the participant fails to make a timely election distribution will commence at the time and in the manner set forth in the plan the plan also includes a provision permitting a one-time additional election by a participant to further defer commencement of his distributions under the plan after the first permissible payout date if distribution from his account had not already commenced the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the plan provides that amounts of compensation deferred thereunder are to be transferred to and invested into a_trust for the exclusive benefit of the participants and their beneficiaries also all amounts deferred under the plan must be transferred to a_trust represented to meet the sec_457 trust requirement within an administratively reasonable_time period but no later than days after the end of the month in which the amounts were deferred the rights of any participant or beneficiary to payments pursuant to the plan are nonassignable and not subject_to assignment transfer or alienation the plan provides that distribution to a former spouse or alternate_payee pursuant to a domestic_relations_order may occur or commence only when authorized under sec_457 governing when distributions under the plan may begin that is when the participant attains age 70½ when the participant is separated from service with the employer or when the alternate_payee is faced with an unforeseeable_emergency if such alternate_payee receives rights to amounts in a participant's account under a domestic_relations_order the plan may establish and maintain a separate_account for that alternate_payee sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant is separated from service plr-111765-00 with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations sec_457 provides that if a sec_457 plan is or becomes an ineligible plan then the deferred_compensation shall be included in the gross_income of the participant or beneficiary for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to such compensation and the tax treatment of any amount made available under such plan to a participant or beneficiary shall be determined under sec_72 relating to annuities sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 sec_457 provides that the amounts in the trust are treated as includible in the gross_income of participants and beneficiaries only to the extent and at the time provided in sec_457 based upon the provisions of the plan summarized above and the documents presented we conclude as follows the amended and revised deferred_compensation plan established by entity e is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 as amended under sections and of the small_business job protection act of amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible in the recipient’s gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or beneficiary in accordance with the terms of the plan the trust associated with e’s sec_457 plan is treated under sec_457 as an organization_exempt_from_taxation under sec_501 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than e's amended and revised plan described above in addition this ruling applies only to deferrals made after the date this ruling is issued this ruling is directed only to entity e and applies only to the amended plan submitted on date as revised by the amendments submitted on date and to the trust document submitted on date if either the plan or trust document is significantly modified this ruling will not necessarily plr-111765-00 remain applicable sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell acting chief qualified_plans branch office of the associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
